Citation Nr: 1514245	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include due to undiagnosed illness.

2.  Entitlement to a rating greater than 10 percent for left knee chondromalacia patella.

3.  Entitlement to a rating greater than 10 percent for right knee chondromalacia patella, other than for right knee instability.

4.  Entitlement to a compensable rating for residuals of inguinal hernia repair other than for a surgical scar.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served in the Army Reserves with confirmed active duty from February 2003 to April 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The January 2012 rating decision awarded the Veteran an increased rating for his inguinal hernia surgical scar to 10 percent, effective March 4, 2010 (the date of his claim), but continued the 0 percent rating for other residuals of the inguinal hernia, continued the 10 percent ratings for his bilateral knee disabilities, and denied entitlement to service connection for a right ankle disability.  The Veteran appealed all these issues.

A Statement of the Case (SOC) dated March 2013 addressed all the claims appealed by the Veteran.  At that time, in a March 2013 rating decision, the RO awarded the Veteran a separate 10 percent rating for right knee instability.  

Thereafter, the Veteran submitted a March 2013 substantive appeal form specifically limiting his appeal to seeking a compensable rating for residuals of the inguinal hernia, seeking ratings greater than 10 percent for his bilateral knees chondromalacia patella, and seeking entitlement to service connection for a right ankle disorder.  Accordingly, the Board will not address whether an increased rating is warranted for the Veteran's right inguinal scar or right knee instability.  The issues have been appropriately rephrased above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

This appeal stems from claims filed in 2010.  The claims folder only contains medical treatment records through May 2010 (aside from 2010 and 2011 VA examinations).  Since it is necessary to remand these issues for other reasons, the RO/AMC must also take this opportunity to obtain recent VA outpatient treatment records and/or any other identified treatment record from May 2010 to the present.

Service Connection Right Ankle

The Veteran claims he has right ankle pain since his active duty that only worsened with time.  He claims during service, the ailment was "passed off" as it would get better with time, but in fact has worsened with time.

His service treatment records are silent with regard to the right ankle specifically.  In July 2003, however, the Veteran was seen complaining of persistent pain in the bilateral knees and right heel.  At the time, the examiner merely indicated to "rule out" calcaneal spurs and noted plantar pain and swelling.  

The Veteran was afforded a general medical VA examination in February 2004, before his separation from service.  The Veteran again indicated pain in the right heel and ankle, but x-rays at that time were within normal limits.  The RO denied entitlement to service connection for the right heel in an April 2004 rating decision finding no diagnosable condition, but did not address the right ankle at that time.  It appears the Veteran's right ankle claim was denied in January 2012 because service treatment records did not specifically reference the ankle and because he does not have a current diagnosis.

Generally, service connection requires a diagnosis.  A presumption exists for Persian Gulf War veterans, however, where the Veteran exhibits objective indications of a qualifying chronic disability manifested to a degree of 10 percent or more and cannot otherwise be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a).  The signs or symptoms covered under this presumption include, among others, joint pain.  See 38 C.F.R. § 3.317 (b) (2014).  The RO never considered the applicability of this presumption.  

In light of the Veteran's complaints of right ankle pain since service, the 2003 right heel injury, the 2004 VA examination noting right ankle pain complaints, and the circumstances of his service, a VA examination is necessary to ascertain whether the Veteran has a right ankle condition, to include due to undiagnosed illness, attributable to his military service.  

Increased Ratings: Inguinal Hernia Residuals and Bilateral Knees

The Veteran claims his bilateral knee disabilities and inguinal hernia residuals are worse than currently rated.  He specifically complains of pain, limited motion, and limited function of the bilateral knees.  He further claims permanent nerve damage as a result of the in-service inguinal hernia repair surgery.

The Veteran was last afforded VA examinations for these disabilities in September 2010 (knees) and April 2011 (inguinal hernia), several years ago.  

At the time of the September 2010 joint examination, the MRI report for the Veteran's bilateral knees indicated a split tear of the right ACL, a suspected medial meniscus tear of the right knee, and patellar abnormalities of the bilateral knees.  The examination report also noted bilateral joint effusions.  The RO awarded the Veteran a separate 10 percent rating for right knee instability, but did not otherwise reconcile the findings of joint effusion and possible medial meniscus tears.  Also of ambiguity, whereas the February 2004 VA examiner noted painful motion starting at 60 degrees flexion bilaterally, this 2010 VA examiner noted range of motion of the right knee from 0 to 110 degrees and the left knee from 0 to 112 degrees with no change on repetition and no evidence of painful motion beyond 110 degrees flexion (right) and 112 degrees flexion (left).

In light of these ambiguities and the fact that the most recent examination was nearly five years ago, a new VA examination is warranted to ascertain the current severity of the Veteran's bilateral knee disabilities.  The RO/AMC must consider all applicable diagnostic codes and whether separate disability ratings are warranted for varying manifestations.

Similarly, the Veteran's inguinal hernia residuals were last examined in April 2011, nearly four years ago.  The examiner noted no recurrence of the hernia, but indicated the Veteran had a 1 cm x 1 cm mass in the muscle layer from the surgery, which was very tender to the touch.  This was described as a "stitch abscess" in the muscle layer.  The Veteran also had a 2 mm x 5 cm tender scar, well-healed.  While a separate rating was awarded for the surgical scar, which is not on appeal here, it is not clear whether the "stitch abscess" is a separate and distinct residual of the hernia surgery.  As noted above, the Veteran also claims permanent nerve damage due to the surgery.

A new VA examination is necessary to clarify the residuals stemming from the inguinal hernia surgery, to include whether the Veteran has nerve damage and whether the "stitch abscess" is a separate and distinct residual from the scar (which is already rated separately).  The RO/AMC must consider all applicable diagnostic codes and whether additional separate disability ratings are warranted in this case.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any and all sources of treatment for his right ankle, bilateral knees, and inguinal hernia residuals and obtain the Veteran's medical records for treatment from any identified source, to include VA outpatient treatment records for the Veteran dated from May 2010 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After completing 1 above and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination for his claimed right ankle disorder to determine the extent and likely etiology of any condition(s) found.  

The entire claims must be made available to and reviewed by the examiner. 

The examiner is specifically informed of the Veteran's ongoing complaints of right ankle pain since service; and his confirmed service in Southwest Asia during the Persian Gulf War.

Based on the examination and review of the records, the examiner specifically should answer the following questions:

(a)  Does the Veteran have any diagnosable right ankle disorder?  If so, identify all diagnoses. 

(b)  If the answer to (a) is "yes," are any of the diagnosed conditions at least as likely as not (50 percent probability) directly related to the Veteran's military service, to include injury and treatment for right heel pain and bilateral knee pain? 

 (c)  If the answer to (a) is "no" and no diagnosable condition is found is it at least as likely as not (50 percent probability) that the Veteran's chronic right ankle complaints are manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf? 

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completing 1 above and records are obtained to the extent available, schedule the Veteran for appropriate VA examinations to obtain orthopedic, digestive, muscular, and neurological findings as to the severity of the Veteran's current bilateral knees and inguinal hernia surgical residuals.

The claims file must be made available to the examiners in conjunction with the examinations.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The orthopedic examiner is asked to clarify any and all manifestations of the Veteran's bilateral knee disabilities and to complete any diagnostic tests and findings necessary for RO/AMC to properly apply the diagnostic criteria.

With regard to the inguinal hernia surgical residuals, appropriate VA examiner(s) is(are) asked to clarify any and all manifestations stemming from the in-service inguinal hernia surgery and the severity of each residual found.  To that end, the examiner is asked to reconcile whether the "stitch abscess" is a separate residual, distinct from the surgical scar.  If a neurological abnormality is found, the neurological examiner should specify the nerve root involvement and whether the paralysis is complete or partial at a "mild," "moderate," or "severe" level where appropriate.  

A complete rationale for all opinions must be provided.

4. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

5.  Thereafter, readjudicate the claims specifically considering whether separate or alternative diagnostic codes are warranted given the evidence.  If the claims are denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




